IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 179 WAL 2018
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
               v.                              :
                                               :
                                               :
 JAMES T. BYRD, A/K/A AL-TARIQ                 :
 SHARIF ALI BYRD,                              :
                                               :
                      Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:


        i.    Where an inmate defendant seeks to suppress recordings of his jail
              visit communications in a criminal proceeding, must the
              Commonwealth demonstrate that the inmate had actual knowledge
              that he was being recorded to satisfy the “prior consent” requirement
              of the two-party consent exception to the Wiretapping and Electronic
              Surveillance Control Act (“Wiretap Act”), 18 Pa.C.S. § 5704(4)?

        ii.   If actual knowledge is required by the statute, did the Superior Court
              err in concluding that Byrd had actual knowledge that he was being
              recorded?